MEMORANDUM **
Jerry Dow, a California state prisoner, appeals pro se from the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915A, his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Dow’s amended complaint alleged that he injured his back while at his prison job and that he was charged for the medical treatment, even though worker’s compensation insurance should have covered the charges. The district court properly concluded Dow failed to state a claim for deliberate indifference under the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int'l, USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.